                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

ROBERT Z. WHIPPLE III,                     )
                                           )
           Plaintiff,                      )
                                           )
v.                                         )      No.:   3:21-CV-208-TAV-DCP
                                           )
NURSE JESSICA,                             )
EDITH HACKER,                              )
MICHELLE SPURLOCK,                         )
SHAWN DAVIS,                               )
JAMIE MOSLEY,                              )
DAVID JOLLEY, and                          )
LAUREL COUNTY,                             )
                                           )
           Defendants.                     )


                              JUDGMENT ORDER

     For the reasons set forth in the memorandum opinion and order filed today:

     1.    Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 7] is
           GRANTED;

     2.    Plaintiff is ASSESSED the civil filing fee of $350.00;

     3.    The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
           the filing fee to the Clerk in the manner set for above;

     4.    The Clerk is DIRECTED to mail a copy of this memorandum opinion and
           order to the custodian of inmate accounts at the institution where Plaintiff is
           now confined and to the Court’s financial deputy;

     5.    Plaintiff has failed to state a claim against Defendant Jolley, and he is
           DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; and
    6.   The Clerk is DIRECTED to transfer this action to the Eastern District of
         Kentucky and CLOSE this Court’s file.

    IT IS SO ORDERED.


                            s/ Thomas A. Varlan
                            UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

    LeAnna R. Wilson
   CLERK OF COURT




                                     2
